Citation Nr: 1118223	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to September 1951.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2008, the Board found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for an eye disorder and denied the claim.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued a memorandum decision vacating the Board's November 2008 decision and remanding the case back to the Board.  The appeal was returned to the Board and in a November 2010 decision, the Board reopened the claim for service connection for an eye disorder and remanded the claim for additional development.  In February 2011, the Board again remanded the Veteran's claim for additional development.  The matter has now returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a November 2010, the Board found that the new and material evidence had been submitted to reopen the Veteran's claim for service connection for an eye disorder.  The reopened claim was then remanded to allow for the scheduling of a VA examination to determine the nature and etiology of the claimed eye condition.  A VA eye examination was conducted in November 2010, and although the examination report is not entirely clear with respect to the identified eye disorders, the examining physician appears to have diagnosed glaucoma, blepharochalasis, and an inferior field haze.  The VA examiner determined that the Veteran's inferior field haze was not related to glaucoma or the superficial skin burns incurred during service, but was instead more likely than not due to blepharochalasis.  

Upon the February 2011 remand, the Board requested that the examiner provide a clarification of his opinion and indicate, inter alia, whether each eye disorder (including glaucoma and blepharochalasis) is at least as likely as not related to the Veteran's service.  In a March 2011 addendum to the November 2010 VA examination, the examiner opined that the Veteran's glaucoma was less likely than not related to the facial burns incurred during service.  In so opining, the examiner noted that there was no evidence of trauma to suggest it caused his glaucoma, and glaucoma was related to the Veteran's genetic make-up.  The examiner rendered no opinion regarding blepharochalasis and its relationship to the facial burns in service as specifically requested by the February 2011 remand.  

The Board finds that the March 2011 VA eye examination is not responsive to the Board's February 2011 remand instructions.  The Board's remand ordered that the VA examiner should identify any present eye disorder-including glaucoma and blepharochalasis-and then opine whether it was at least as likely as not related to active duty service.  The examiner provided no opinion regarding the diagnosed  blepharochalasis.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, the case must again be remanded to ensure compliance with the Board's February 2011 remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims folder to the VA eye examiner who performed the November 2010 VA examination and provided the March 2011 addendum.  If the examiner is not available, the claims folder and a copy of this remand should be provided to an examiner with the necessary expertise to render a medical opinion in this case.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the examiner.  

The examiner should review the claims folder and provide an addendum report that clearly identifies all diagnosed eye disorders.  The examiner should then issue medical opinions addressing whether each eye disorder-including blepharochalasis-is at least as likely as not (a 50 percent or greater probability) etiologically related to an incident of active duty service, including the Veteran's facial burns in July 1951.  The examiner should provide the full rationale for any expressed opinion. 

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



